Title: From Alexander Hamilton to William Seton, 16 August 1791
From: Hamilton, Alexander
To: Seton, William



Private
Philadelphia Aug 16. 1791
My Dear Sir

I send you herewith an official letter. This private one I write as explanatory of it.
I hardly expect that you will be able to procure the debt within the limits prescribed—And yet I do not know what effect the imprudent speculations in Bank Script may produce. A principal object with me is to keep the Stock from falling too low in case the embarrassments of the dealers should lead to sacrifices; whence you will infer that it is not my wish that the purchases should be below the prescribed limits. Yet if such should unfortunately be the state of the market it must of course govern.
The limits assigned for the purchases of Three per Cents and deferred debt are founded on a calculation of the Government rate of interest being 5 ⅌ Ct. The same rule has not been extended to the Stock bearing an immediate interest of 6 ⅌ Ct because the Government have a right to redeem it at par in certain proportions; and though to individual purchasers it is worth more than par, because a part only can be redeemed, yet it is not at present the interest of the government to give more than par for it, because of the right to redeem a part. Indeed the law limits the Commissioners in this particular.
You recollect that the act requires that the purchases should be made openly. This has been construed to mean by a known agent for the public. When you make a purchase therefore it will be proper that it should be understood that it is on account of the United States but this need not precede the purchase, and it will be best that there should be no unnecessary demonstration lest it should raise hopes beyond what will be realised.
Yrs.   with great regard
A Hamilton Wm Seton Esqr.
P S If the prices of Stocks should exceed the prescribed limits, you may retain the letter to the Directors.
If there are any Gentlemen who support the funds and others who depress them, I shall be pleased that your purchases may aid the former. This in great confidence.
